DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 9, 2020, claims priority to foreign applications, filed on December 27, 2019, March 27, 2019, January 25, 2019, January 17, 2019, January 15, 2019, and January 9, 2019.
Response to Amendment
This Office action is in response to the amendment and arguments on September 27, 2021. The specification was amended. Claims 1-3, 5, 9-11 and 13-15 were amended. Claims 1-16 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 10) directed to the objections to the specification and claims have been considered. The arguments are directed to the amendment, and considered sufficient to overcome the objections. Accordingly, the objections are withdrawn.
The arguments (page 11) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, but they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shi et al. (US 2020/0252853 A1).
1. A wireless node in a wireless communication system (Shi, FIG. 25), the wireless node comprising: a transceiver (Shi, FIG. 25, Id.); and at least one controller coupled with the transceiver (Shi, FIG. 25, Id.) and configured to: 
configured a second packet data convergence protocol (PDCP) layer (Shi, para. [0100], “FIG. 10 shows a user plane protocol stack architecture of an L3 architecture. A common point between FIG. 10 and FIG. 8 lies in that, on a user plane in a hybrid protocol stack architecture, terminal devices have a same protocol stack, core network devices have a same protocol stack, and protocol stacks of a base station and one that is peer to a core network device is the same. A difference lies in that a protocol stack that is of the relay device and that is peer to the terminal device in the L3 architecture further includes a PDCP layer and an SDAP layer above an RLC layer, a protocol stack that is of the relay device and that is peer to the base station further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer, and a protocol stack that is of the base station and that is peer to the relay device further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer. Specifically, in FIG. 10, a protocol layer in a dotted box indicates that when the relay device accesses the base station or a previous-hop relay device of the relay device as a terminal device, the relay device has the protocol layer (for example, an IP layer) in the dotted box.” emphasis added.);
configure a first radio bearer and at least one second radio bearer (Shi, para. [0101], “Therefore, on the user plane in the L3 architecture, on an interface between a relay and the base station, ”); and
process, at the second PDCP layer, at least one of a control message or data transmitted via the at least second one radio bearer (Shi, paras. [0100], [0101], “FIG. 10 shows a user plane protocol stack architecture of an L3 architecture. A common point between FIG. 10 and FIG. 8 lies in that, on a user plane in a hybrid protocol stack architecture, terminal devices have a same protocol stack, core network devices have a same protocol stack, and protocol stacks of a base station and one that is peer to a core network device is the same. A difference lies in that a protocol stack that is of the relay device and that is peer to the terminal device in the L3 architecture further includes a PDCP layer and an SDAP layer above an RLC layer, a protocol stack that is of the relay device and that is peer to the base station further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer, and a protocol stack that is of the base station and that is peer to the relay device further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer. Specifically, in FIG. 10, a protocol layer in a dotted box indicates that when the relay device accesses the base station or a previous-hop relay device of the relay device as a terminal device, the relay device has the protocol layer (for example, an IP layer) in the dotted box. [ ] Therefore, on the user plane in the L3 architecture, on an interface between a relay and the base station, one session of one terminal device corresponds to one GTP tunnel, and different sessions of the terminal device correspond to different GTP tunnels. One GTP tunnel is carried on one DRB bearer of one RN, and supports a function of converging different QoS services of a plurality of terminal devices.” emphasis added. Id.),
wherein the first radio bearer is associated with first PDCP layers include in a User Equipment (UE) and a base station (Shi, paras. [0100], [0101], “FIG. 10 shows a user plane protocol A difference lies in that a protocol stack that is of the relay device and that is peer to the terminal device in the L3 architecture further includes a PDCP layer and an SDAP layer above an RLC layer, a protocol stack that is of the relay device and that is peer to the base station further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer, and a protocol stack that is of the base station and that is peer to the relay device further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer. Specifically, in FIG. 10, a protocol layer in a dotted box indicates that when the relay device accesses the base station or a previous-hop relay device of the relay device as a terminal device, the relay device has the protocol layer (for example, an IP layer) in the dotted box. [ ] Therefore, on the user plane in the L3 architecture, on an interface between a relay and the base station, one session of one terminal device corresponds to one GTP tunnel, and different sessions of the terminal device correspond to different GTP tunnels. One GTP tunnel is carried on one DRB bearer of one RN, and supports a function of converging different QoS services of a plurality of terminal devices.” emphasis added. Id.), and
wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a backhaul adaptation protocol (BAP) layer (Shi, paras. [0100], [0101], [0104], “FIG. 10 shows a user plane protocol stack architecture of an L3 architecture. A common point between FIG. 10 and FIG. 8 lies in that, on a user plane in a hybrid protocol stack architecture, terminal devices have a same protocol stack, core network devices have a same protocol stack, and protocol stacks of a base station and one that is peer to a core network device is the same. A difference lies in that a protocol stack that is of the relay device and that is peer to the terminal device in the L3 architecture further includes a PDCP layer and an SDAP layer above an RLC layer, a protocol stack that is of the relay device and that is peer to the base station further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer, and a protocol stack that is of the base station and that is peer to the relay device further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer. Specifically, in FIG. 10, a protocol layer in a dotted box indicates that when the relay device accesses the base station or a previous-hop relay device of the relay device as a terminal device, the relay device has the protocol layer (for example, an IP layer) in the dotted box. […] Therefore, on the user plane in the L3 architecture, on an interface between a relay and the base station, one session of one terminal device corresponds to one GTP tunnel, and different sessions of the terminal device correspond to different GTP tunnels. One GTP tunnel is carried on one DRB bearer of one RN, and supports a function of converging different QoS services of a plurality of terminal devices. […] FIG. 12 shows another user plane protocol stack architecture of an L3 architecture. A difference between FIG. 12 and FIG. 10 is as follows. In a protocol stack that is of a relay device and that is peer to a base station, the GTP layer, the UDP layer, and the IP layer in FIG. 10 are replaced with an adaptation layer shown in FIG. 12, and in a protocol stack that is of the base station and that is peer to the relay device, the GTP layer, the UDP layer, and the IP layer in FIG. 10 are replaced with an adaptation layer shown in FIG. 12.” emphasis added. Id.)
Shi et al. may not seem to describe the identical claimed invention, such as wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a backhaul adaptation protocol (BAP) layer (cf. Specification, para. [0479], “The ADAP layer described in the disclosure may also be called different names including a multi-hop adaptation protocol (MAP) layer, a backhaul adaptation protocol (BAP) layer, and the like. However, only the names are different, and functions of the layers operate in a same manner.”) In additional embodiments, Shi et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a backhaul adaptation Shi, paras. [0100], [0101], [0104], “FIG. 10 shows a user plane protocol stack architecture of an L3 architecture. A common point between FIG. 10 and FIG. 8 lies in that, on a user plane in a hybrid protocol stack architecture, terminal devices have a same protocol stack, core network devices have a same protocol stack, and protocol stacks of a base station and one that is peer to a core network device is the same. A difference lies in that a protocol stack that is of the relay device and that is peer to the terminal device in the L3 architecture further includes a PDCP layer and an SDAP layer above an RLC layer, a protocol stack that is of the relay device and that is peer to the base station further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer, and a protocol stack that is of the base station and that is peer to the relay device further includes a PDCP layer, an IP layer, a UDP layer, and a GTP layer above an RLC layer. Specifically, in FIG. 10, a protocol layer in a dotted box indicates that when the relay device accesses the base station or a previous-hop relay device of the relay device as a terminal device, the relay device has the protocol layer (for example, an IP layer) in the dotted box. […] Therefore, on the user plane in the L3 architecture, on an interface between a relay and the base station, one session of one terminal device corresponds to one GTP tunnel, and different sessions of the terminal device correspond to different GTP tunnels. One GTP tunnel is carried on one DRB bearer of one RN, and supports a function of converging different QoS services of a plurality of terminal devices. […] FIG. 12 shows another user plane protocol stack architecture of an L3 architecture. A difference between FIG. 12 and FIG. 10 is as follows. In a protocol stack that is of a relay device and that is peer to a base station, the GTP layer, the UDP layer, and the IP layer in FIG. 10 are replaced with an adaptation layer shown in FIG. 12, and in a protocol stack that is of the base station and that is peer to the relay device, the GTP layer, the UDP layer, and the IP layer in FIG. 10 are replaced with an adaptation layer shown in FIG. 12.” emphasis added. Id.) The prior art disclosure and suggestions of Shi et al. are for reasons of resolving a problem in the prior art that a requirement for a future network cannot be met because only network access of a single-hop relay is supported (Shi, para. [0006], “Aspects of this application ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of resolving a problem in the prior art that a requirement for a future network cannot be met because only network access of a single-hop relay is supported.
2. The wireless node of claim 1, wherein the second PDCP layer is configured for at least one radio bearer from among the at least one second radio bearer (Shi, paras. [0100], [0101], Id.)
3. The wireless node of claim 1, 
wherein the first radio bearer comprises a signaling radio bearer (SRB) for transmitting and receiving the control message (Shi, paras. [0248], “It should be further noted that if the paging message is transmitted by using the SRB (for example, the RRC message), and the system information is also transmitted by using the SRB, or the paging message and the system information are transmitted by using a same DRB, for the L2 architecture, the base station needs to add an indication to the adaptation layer to indicate whether the SRB or the DRB is used to transmit the paging message or the system information, and for the hybrid protocol stack architecture, the base station may add an indication to at least one of the adaptation layer, the PDCP layer, or the RRC layer to indicate whether the SRB or the DRB is used to transmit the paging message or the system information.” emphasis added.)
4. The wireless node of claim 1, wherein the at least one controller is further configured to: 
perform, at the second PDCP layer, ciphering and deciphering process or integrity protection and verification on the control message and the data transmitted through the at least one second radio bearer (Shi, paras. [0329], [0334], “Specifically, the encryption key of the first relay device is sent by a core network to the first relay device by using the base station. In this process, the base station may obtain the encryption key of the first relay device through parsing. After the base station obtains the encryption key and the encryption algorithm, end-to-end encryption of data between the base station and the terminal device can be implemented. […] Specifically, in the L2 architecture, the third indication information may be carried at at least one of an adaptation layer, an RLC layer, a MAC layer, or a PHY layer, and in the L2-L3 hybrid architecture, the third indication information may be carried at at least one of an RRC layer, a PDCP layer, an adaptation layer, an RLC layer, a MAC layer, or a PHY layer. In the hybrid protocol stack architecture, if the third indication information is carried at the adaptation layer, the adaptation layer is added to a control plane architecture in the hybrid protocol stack architecture. Similarly, the adaptation layer is added below a control plane, for example, the PDCP layer, of the L2 architecture.” emphasis added.), 
wherein the at least one second radio bearer comprises at least one of a SRB for transmitting the control message between the wireless node and a uppermost node, and a data radio bearer (DRB) for transmitting the data to a next wireless node (Shi, paras. [0248], [0329], [0334], Id.)
5. The wireless node of claim 1, wherein the at least one controller is further configured to: 
receive, from an upper node, configuration information about the second PDCP layer (Shi, para. [0248], Id.); and 
configure the second PDCP layer for at least one radio bearer from among the at least one second radio bearer, based on the configuration information (Shi, para. [0248], Id.)
6. The wireless node of claim 1, wherein the at least one controller is further configured to: 
receive a configuration for a new security key for the second PDCP layer, use a preset security key for the wireless node as the new security key, or generate the new security key based on the preset security key for the wireless node (Shi, paras. [0329], [0334], Id.)
7. The wireless node of claim 1, wherein the at least one controller is further configured to: 
Shi, paras. [0329], [0334], Id.)
8. The wireless node of claim 1, wherein the at least one controller is further configured to map, at the BAP layer, an RLC channel received by at least one receiving RLC layer to at least one transmitting RLC layer (Shi, paras. [0100], [0104], Id.)
9. A communication method performed by a wireless node in a wireless communication system (Shi, paras. [0100], [0101], [0104], Id.), the communication method comprising: 
configuring a second packet data convergence protocol (PDCP) layer (Shi, para. [0100], Id.); 
configuring a first radio bearer and at least one second radio bearer (Shi, para. [0101], Id.); and 
processing, at the second PDCP layer, at least one of a control message or data transmitted via the at least one second radio bearer (Shi, paras. [0100], [0101], Id.),
wherein the first radio bearer is associated with first PDCP layers include in a User Equipment (UE) and a base station (Shi, paras. [0100], [0101], Id.), and
wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a backhaul adaptation protocol (BAP) layer (Shi, paras. [0100], [0101], [0104], Id. cf. Claim 1).
Shi et al. may not seem to describe the identical claimed invention, such as wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a backhaul adaptation protocol (BAP) layer (cf. Specification, para. [0479], Id.) In additional embodiments, Shi et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the at least one second radio bearer is mapped to a radio link control (RLC) layer through a Shi, paras. [0100], [0101], [0104], Id.) The prior art disclosure and suggestions of Shi et al. are for reasons of resolving a problem in the prior art that a requirement for a future network cannot be met because only network access of a single-hop relay is supported (Shi, para. [0006], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of resolving a problem in the prior art that a requirement for a future network cannot be met because only network access of a single-hop relay is supported.
10. The communication method of claim 9, wherein the second PDCP layer is configured for at least one radio bearer from among the at least one second radio bearer (Shi, paras. [0100], [0101], Id. cf. Claim 2).
11. The communication method of claim 9, 
wherein the first radio bearer comprises a signaling radio bearer (SRB) for transmitting and receiving the control message (Shi, para. [0248], Id. cf. Claim 3).
12. The communication method of claim 9, further comprising performing, at the second PDCP layer, ciphering and deciphering process or integrity protection and verification on the control message and the data transmitted through the at least one second radio bearer (Shi, paras. [0329], [0334], Id.), 
wherein the at least one second radio bearer comprises at least one of a SRB for transmitting the control message between the wireless node and a uppermost node, and a data radio bearer (DRB) for transmitting the data to a next wireless node (Shi, paras. [0248], [0329], [0334], Id. cf. Claim 4).

receiving, from an upper node, configuration information about the second PDCP layer (Shi, para. [0248], Id.); and 
configuring the second PDCP layer for the at least one radio bearer from among the at least one second radio bearer, based on the configuration information (Shi, para. [0248], Id. cf. Claim 5).
14. The communication method of claim 9, wherein the processing, at the second PDCP layer, of at least one of the control message or the data transmitted by at least one radio bearer comprises: 
receiving a configuration for a new security key for the second PDCP layer, using a preset security key for the wireless node as the new security key, or generating the new security key based on the preset security key for the wireless node (Shi, paras. [0329], [0334], Id. cf. Claim 6).
15. The communication method of claim 9, wherein the processing, at the second PDCP layer, of at least one of the control message or the data transmitted by at least one radio bearer comprises: 
ciphering complete data including a service data adaptation protocol (SDAP) header received from an upper layer, ciphering data received from the upper layer except for the SDAP header, or ciphering a header of the upper layer (Shi, paras. [0329], [0334], Id. cf. Claim 7).
16. The communication method of claim 9, further comprising mapping, at the BAP layer, an RLC channel received by at least one receiving RLC layer to at least one transmitting RLC layer (Shi, paras. [0100], [0104], Id. cf. Claim 8).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Tesanovic, para. [0053], “Architecture 1a adds an adaptation layer to the protocol stack above the RLC protocol layer, labeled RLC/Adapt in FIG. 2, which holds routing information, enabling hop-by-hop forwarding. The adaptation layer was renamed Backhaul Adaptation Protocol (BAP) at the 3GPP RAN2 working group meeting 105-Bis in Xi'an, China in April 2019. Information carried on the adaptation layer may support the following functions: identification of the UE -bearer for the Protocol Data Unit (PDU); routing across the wireless backhaul topology; QoS-enforcement by the scheduler on DL and UL on the wireless backhaul link; and mapping of UE user-plane PDUs to backhaul RLC channels. The adaptation layer replaces the IP functionality of the standard F1-stack (left-hand stack), as illustrated in the modification to the protocol stack shown in the right-hand side of FIG. 2, including two alternative F1*-U protocol stacks (the middle and right-hand stacks). The main purpose of BAP is to transport F1*-U across the wireless backhaul. F1*-U may carry a General Packet Radio System (GPRS) Tunneling Protocol (GTP) User plane (GTP-U) header for the end-to-end association between CU and DU. In a further enhancement, information carried inside the GTP-U header may be included into the adaption layer. In FIG. 2, enhancements of RLC are referred to as RLC*.” emphasis added.)
Zhu et al. (US 2020/0351749 A1) provides reference disclosure considered as pertinent to the subject matter of the claimed invention (Zhu, paras. [0260], [0261], “Optionally, the information used to configure the PDCP layer of the first device may be information corresponding to a security protection function of the PDCP layer. For example, the information used to configure the PDCP layer of the first device may include encryption/decryption function configuration information (for example, whether an encryption/decryption function is enabled, an encryption/decryption algorithm to be used, or a key required by an encryption algorithm), and integrity protection function configuration information (for example, whether an integrity protection function is enabled, an integrity protection algorithm, or an integrity check algorithm). The information used to configure the packet data convergence protocol PDCP ”)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476